Johnston, C. J.
(dissenting) : I am unable to concur in.the view that the conditions of a parole end with the expiration of the term for which a prisoner is sentenced, which, in effect, is a holding that the time a prisoner is out on parole shall be counted as time served on the sentence. It was competent for the legislature to provide for the granting of paroles to convicted persons and upon such conditions as it might deem best. It has provided that paroles fhay be granted upon such *405conditions and restrictions as the police judge may see fit to impose. He can not, of course, impose a condition that would conflict with law or morals or which is incapable of performance. There is no claim that there is anything illegal, immoral or incapable of performance in the conditions upon which the paroles in question were granted. The legislature might have said that paroles shall be granted upon the condition that a repetition of the offense at any time during the life of the prisoner would be ground for revoking the parole and requiring him to serve out the unexpired term of his sentence. It has provided that paroles shall be granted upon any condition that the judge may see fit to impose, and to avoid some of the questions that arose in the cases cited it provided that in case of a revocation the time that the prisoner .shall have been at large on parole shall not be deducted from the term imposed by the sentence. To prevent misconception of the legislative purpose and the adoption of the theory taken by some of the courts in cases cited, that the prisoner was under some restraint and undergoing a sort of punishment while out on parole, the legislature expressly provided that on the termination of a parole by the judges “the full amount of the fine shall be collected or the full time in jail be served, the same as if no parole had been granted.” (Laws 1909, ch. 116, § 2, Gen. Stat. 1909, § 826.)
There is no provision in the statute that the duration of the conditions imposed by the judge shall be long or short, and I find nothing in the act giving any basis for the holding that the conditions shall not be extended beyond the period fixed in the sentence. It might have been good policy to have provided for some limitation in the conditions, but that is a matter of legislative discretion and belongs in a field into which the court may not intrude. The fact that a limit was specifically provided for in cases of paroles granted by district *406courts and not in those granted by police judges only argues that none was intended in the latter case.
Counsel speak of the hardship of extending the conditions of a parole indefinitely and insist that diligent search should be made for an interpretation that would avoid it. A prisoner is not compelled to accept a tendered parole. If the conditions are onerous or unacceptable to him he can refuse the parole and remain in prison and serve out the imposed sentence. As a matter of grace, and in part to prevent a recurrence of misconduct, he is generally offered liberty on condition of good conduct in the future with the option to accept or reject the parole. Such a condition can hardly be regarded as onerous, and experience has shown that the granting of paroles and pardons on conditions of this kind has operated beneficially. The petitioners were given paroles on condition of good behavior and that they would abstain from violating the prohibitory liquor law for’ a period of two years — not an unreasonable requirement. The judge may have known something of the habits and history of the petitioners and evidently concluded' that such a restriction would enable them to resist the temptation to commit the offense of which they had been convicted. In case an, unreasonable condition is imposed a prisoner may appeal to the mayor, who has the authority to pardon, or to the successor of the judge, who may be more lenient and reasonable. It-can not be assumed that the judge Will' impose conditions that are unreasonable or that are unduly severe, and to provide against such a contingency is a legislative rather than a judicial function. •The parole or the length of time the prisoner is at liberty under it does not shorten nor nullify the sentence of the court. The power to grant the parole includes ■the power to fix the conditions upon which it may be revoked, and the acceptance of the parole is a binding acceptance of the stipulated conditions.' When the parole is, terminated the prisoner can be required to *407serve the unexpired part of his sentence the same as if no parole had been granted. The time during which he has been at liberty under a parole can not be regarded as time served on the sentence. Some of the authorities touching the general subject and which tend to support this view of the statute are: Fuller v. The State, 122 Ala. 32, 26 South. 146, 45 L. R. A. 502, 82 Am. St. Rep. 17; State v. Wolfer, 53 Minn. 135, 54 N. W. 1065, 19 L. R. A. 783, 39 Am. St. Rep. 582; People v. Marsh, 125 Mich. 410, 84 N. W. 472, 51 L. R. A. 461, 84 Am. St. Rep. 584; Conlon’s Case, 148 Mass. 168, 19 N. E. 164; State v. Barnes, 32 S. Car. 14, 10 S. E. 611, 6 L. R. A. 743, 17 Am. St. Rep. 832; In re McKenna, 79 Vt. 34, 64 Atl. 77; Neal v. The State, 104 Ga. 509, 30 S. E. 858, 42 L. R. A. 190, 69 Am. St. Rep. 175; Arthur v. Craig, 48 Iowa, 264, 30 Am. Rep. 395; State v. Hunter, 124 Iowa, 569, 100 N. W. 510, 104 Am. St. Rep. 361; Note, 5 L. R. A., n. s., 1064; Note, 16 L. R. A., n. s., 304.
An additional reason why a discharge should not be ordered here is that the petitioners were adjudged to stand committed until the fines and costs had been paid, and it is conceded that payment has not been made.
Justices Benson and West join in the foregoing dissent.